                                   Case 2:15-cv-01608-MMD-VCF Document 108 Filed 02/17/21 Page 1 of 2



                       1       ROGER L. GRANDGENETT II, ESQ., Bar # 6323
                               Z. KATHRYN BRANSON, ESQ., Bar # 11540
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:     702.862.8800
                               Fax No.:       702.862.8811
                       5       Email: rgrandgenett@littler.com
                                        kbranson@littler.com
                       6
                               Attorneys for Defendant
                       7       CORRECTIONS CORPORATION OF AMERICA
                               dba NEVADA SOUTHERN DETENTION CENTER
                       8

                       9                                           UNITED STATES DISTRICT COURT

                    10                                                   DISTRICT OF NEVADA

                    11

                    12         LEEANN E. ARCHULETA,                               Case No. 2:15-cv-01608-MMD-VCF

                    13                               Plaintiffs,                  STIPULATION AND ORDER TO
                                                                                  CONTINUE SETTLEMENT
                    14         vs.                                                CONFERENCE

                    15         CORRECTIONS CORPORATION OF                         [FIRST REQUEST]
                               AMERICA, a Maryland corporation, doing
                    16         business as NEVADA SOUTHERN
                               DETENTION CENTER,
                    17
                                                     Defendant.
                    18

                    19                                                                1
                                         Plaintiff   LEEANN        E.   ARCHULETA         (hereinafter   “Plaintiff”)   and   Defendant
                    20
                               CORRECTIONS CORPORATION OF AMERICA dba NEVADA SOUTHERN DETENTION
                    21
                               CENTER (hereinafter “Defendant”), by and through their respective counsel of record, hereby
                    22
                               stipulate and agree to continue the Settlement Conference scheduled on March 17, 2021 at 10:00
                    23
                               a.m., before U.S. Magistrate Judge Cam Ferenbach. The parties request the Court’s first
                    24
                               available date in April 2021 or thereafter for the Settlement Conference to be rescheduled.
                    25
                                         This extension is requested due to defense counsel’s conflict with a previous-scheduled
                    26
                               Early Neutral Evaluation session before Magistrate Judge Weksler, scheduled on the same date and
                    27

                    28         1
                                   Plaintiff Michael B. Dickens no longer is a party to this matter. See ECF Nos. 78, 80.
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                 Case 2:15-cv-01608-MMD-VCF Document 108 Filed 02/17/21 Page 2 of 2



                       1       proceeding at the same time. This is the first request for continuance of the Settlement Conference.
                       2       The parties agree and represent to the Court that this request is made in good faith and not for the
                       3       purpose of delay.
                       4       Dated: February 17, 2021                      Dated: February 17, 2021
                       5       Respectfully submitted,                       Respectfully submitted,
                       6

                       7        /s/ Robert P. Spretnak, Esq.
                               ROBERT P. SPRETNAK, ESQ.                      ROGER L. GRANDGENETT II, ESQ.
                       8       LAW OFFICES OF ROBERT P.                      Z. KATHRYN BRANSON.
                               SPRETNAK                                      LITTLER MENDELSON, P.C.
                       9
                               Attorney for Plaintiff                        Attorneys for Defendant
                    10         LEEANN E. ARCHULETA                           CORRECTIONS CORPORATION OF
                                                                             AMERICA dba NEVADA SOUTHERN
                    11                                                       DETENTION CENTER
                    12         IT IS ORDERED that the settlement
                               conference scheduled for March 17,
                    13         2021, is RESCHEDULED to April                 ORDER
                               26, 2021.
                    14         Confidential statements and links                    IT IS SO ORDERED.
                    15         for the settlement conference due by
                               4:00 PM, April 19, 2021.
                                                                                    Dated: February 17, 2021.
                    16         All else as stated in the ECF No.
                               106 remains the same.
                    17

                    18                                                              _______________________________________
                                                                                    UNITED STATES MAGISTRATE JUDGE
                    19
                                                                                    CAM FERENBACH
                    20

                    21

                    22
                               4838-6677-4492.1 057737.1056
                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
                                                                               2.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
